Citation Nr: 1601652	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as depression with adjustment disorder (depression), and as secondary to service connected migraine headaches (headaches) and myopia, right eye with amblyopia secondary to anisometropia (right eye disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran was granted service connection for a right eye disability in September 1979 and was assigned a noncompensable rating.  A March 1982 rating decision granted the Veteran special monthly compensation due to the severity of the right eye disability.  Then in October 2011, the Veteran was granted service connection for headaches and was assigned a 30 percent disability rating with an effective date of February 28, 2008.  

The Veteran testified at a hearing before the undersigned in May 2011.  A transcript is of record. 

The Board remanded this case in September 2011 and in May 2014.  It now returns for appellate review. 


FINDINGS OF FACT

The Veteran's depression is not the result of, or proximately due to, his service-connected disabilities.  





CONCLUSION OF LAW

The criteria for both direct and secondary service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A September 2011 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied.  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

With regard to the Veteran's claim for service connection for depression, an adequate VA examination was performed in December 2011, with an adequate medical opinion provided in July 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner considered the Veteran's medical history, set forth the findings made on examination, and provided an explanation in support of the conclusion reached that is specific and clear enough to be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in September 2011 for further development and in May 2014 to obtain a clarifying medical opinion.  These actions have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran testified at a hearing before the undersigned in May 2011.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for a new opinion to address the outstanding issue of aggravation.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

The Veteran claims entitlement to service connection for depression.  Specifically, he contends that his depression is secondary to his service-connected headaches and right eye disability, as stated in his appeal to the Board.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The evidence weighs against a relationship between the Veteran's depression and his service-connected disabilities, either by way of causation or aggravation.  See 38 C.F.R. § 3.310 ; Allen, 7 Vet. App. at 448.

The Veteran has a current disability.  Records from the private medical facility show that the Veteran received treatment for depression from January 2004 to July 2007.  In a May 2004 intake interview, the Veteran reported depression as one of the main reasons why he was seeking treatment.  His Global Assessment of Functioning (GAF) score was 85 at intake.  He received treatment at the private medical facility for depression until July 2007 where records show that the Veteran's depression was ongoing but that he dropped out of treatment because, "he hurt his back and he need a lot of treatment."  His July 2007 discharge summary showed his GAF score remained at 85.  

The Board assigns minimal probative value to these private treatment records to the extent that they establish that the Veteran received treatment for depression from January 2004 to July 2007.  The Board cannot assign more probative value to this record because the record merely lists a diagnosis without providing reasoning as to what evidence supported the diagnosis.  There is no evidence in the January 2004 to July 2007 private treatment records that relates the Veteran's adjustment disorder to his headaches and right eye injury other than the notes that appear in the intake records, which were presumably transcribed from the Veteran own statements in response to intake questions.  Additionally, there is no indication that the private medical facility reviewed or had access to the Veteran's service medical records that would allow them to verify the Veteran's in-service medical history.  Finally, while the intake and discharge records adds probative value to the fact that the Veteran has a current disability, they do not give offer probative evidence to the causation or aggravation element necessary to establish service connection on secondary basis because the records themselves do not contemplate this point.  Given the foregoing, the Board assigns minimal probative value to these records.  

The VA treatment records are significantly more probative regarding the current disability element.  The Veteran received treatment at the Hyannis VA Medical Center (VAMC) from October 2008 to April 2009 for depression.  According to those records, the VA licensed clinical social worker diagnosed the Veteran with Adjustment Disorder with mixed anxiety and depressed mood and Depressive Disorder.    

Given the diagnosis of depressive disorder by the October 2008 VA examiner, the Board finds that the Veteran has a current disability for rating purposes.  Therefore, the first element of secondary service connection is satisfied.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 448.   

Turning to the second element, the Board finds that the evidence of causation or aggravation is less than equipoise.  As stated above, the Veteran received treatment for his depression at the Hyannis VAMC from October 2008 to April 2009.  The treating VA examiner noted, "[the Veteran] continues to struggle to adapt to retirement and to better manage his health problems.  He continues as mildly anxious and depressed in mood with disturbing effects from his [service connected] eye injury (i.e., headaches) and persistent, prolonged lower back pain.  [The Veteran] neither presented nor reported as at risk for harm to self or others at this time.  Marriage appears stable.  Significant family stress experienced from daughter's return home, she is now with a child. . . .  Some manageable stress reported as mostly sadness, related to severe domestic violence by his father during his childhood."  Nearly identical language appears throughout these treatment records.  

The Board assigns some probative value to these VA treatment records.  While the October 2008 to April 2009 examiner opined that the Veteran, "continues as mildly anxious and depressed in mood with disturbing effects from his SC eye injury" he later states in the same paragraph that the Veteran was experiencing sadness as a result of severe domestic violence from childhood.  Thus, the Board is unable to discern whether Veteran's symptoms are related his childhood, his family stressors, or his service-connected disabilities from this record alone.  Rather, the record indicates the presence of multiple stressors acting as the potential cause of his depression.  Because the Board is unable to draw more from this record without substituting its own opinion for that of the October 2008 to April 2009 examiners, see Colvin v. Derwinski, 1Vet. App. 171, 175 (1991), the Board finds that the probative value of the treatment records from October 2008 to April 2009 is limited to the diagnosis of depression.  

The Veteran underwent a VA examination for depression in December 2011.  In that examination, the examiner reported, "the Veteran meets the criteria for adjustment disorder with depressed mood, prolonged, with symptoms of depressed mood.  He was quite clear that these symptoms began following his retirement in 2008 and were secondary to feeling bored and not useful during his retirement while his wife works."  The examiner further noted that the Veteran reported, "his depressive symptoms were primarily related to his retirement.  He stated he is not sure what role he should play during his retirement and still has not engaged in any hobbies or recreational activities, but tries to be of 'some use' to his wife who continues to work."  

After a review of the Veteran's claims file and thorough in-person psychiatric evaluation, the examiner concluded, "the [V]eteran's symptoms of adjustment disorder with depressed mood, prolonged, are as less than likely as not associated with the Veteran's military service or service connected conditions."  

The VA examiner elaborated on her December 2011 opinion in July 2014.  There she stated that it was less than likely as not that the Veteran's adjustment disorder with depressed mood was proximately due to or the result of the Veteran's service-connected migraine headaches or myopia of the right eye.  To support that conclusion, the examiner stated that according to the Veteran's records, his headaches and eye injury began during his military service in the 1960s.  Yet the examiner noted that the Veteran reported to her that his adjustment disorder began in 2008 after retirement.  

The July 2014 VA examiner also considered whether his depression was aggravated by this service connected disabilities, stating that it is less than likely as not that the Veteran's adjustment disorder with depressed mood has been permanently aggravated by his service-connected headaches or right eye disability.  The examiner noted that, "[w]hile mental health records from 2008-2009 list migraines as one of multiple stressors including retirement, prolonged child abuse, a [motor vehicle accident] and multiple family stressors, at the time of the VA examination in late 2011, the Veteran was no longer seeking mental health services.  He described mild psychiatric symptoms which he attributed to feeling inadequate after retirement.  He noted that he had adjusted to monthly migraines and they had become a part of his life."  

The Board finds that the December 2011 examination and the July 2014 clarifying VA opinion offer significant probative evidence relevant to the causation or aggravation element.  First, the VA examiner provided a diagnosis and supporting the diagnosis with reasoning.  The examiner reviewed the Veteran's claims file and conducted an extensive in-person interview.  She noted a significant time period between the onset of the Veteran's service-connected disabilities and his depression indicating that the depression was likely unrelated to his service-connected disabilities, because if it was, the depression would likely have had an onset closer to service when he experienced his service-connected disabilities and not after the Veteran retired from his civilian occupation, nearly 40 year later.  The examiner also opined on whether his depression was aggravated by his service-connected disabilities noting, that the headaches and the right eye injury, in the Veteran's words, had just become part of life and were only two of several stressors the Veteran reported contributing to his adjustment disorder.  Accordingly, the Board assigns significant probative value to the December 2011 VA examination and July 2014 VA opinion.  

The Veteran's made several lay statements in his May 2011 hearing in support of his claim.  Lay statements by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and likewise to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  In this regard, a lay person is competent to testify as to matters within his or her experience and personal knowledge, such as symptoms and medical history.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, lay statements are not competent with respect to medical issues that are more complex and thus not amenable to lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

To support his claim, the Veteran stated in his May 2011 hearing that, "I get constant headaches . . . and because of those headaches I [get] kind of feeling down, depressed and I sought out psychiatric help. . . ."  When asked when his depression started, the Veteran responded, "the exact date?  I'm not sure but it just got progressively worse when it did start in the seventies, early seventies and it kept going on."  As to the question of whether his headaches caused his depression, the Veteran testified that it was his opinion that his depression was due to the headaches.  

While the Board notes that the Veteran is competent to testify when his depressive symptoms began, the Board finds the Veteran's testimony offers little probative value toward causation or aggravation.  He stated in his May 2011 hearing that he first experienced depression in the 1970s as a result of his headaches.  Yet, he stated to the VA examiner in December 2011 that he first experienced depression in 2008 after retirement and denied experiencing significant psychiatric symptoms prior to 2008.  He also received treatment for depression in 2004 as evidenced by the private treatment records from 2004-2007.  The December 2011 VA examiner also noted that the Veteran denied experiencing significant emotional distress or anxiety about the headaches noting the Veteran stated, "I don't focus on it, it is just a part of life."  Essentially, the Veteran stated to the VA examiner that his headaches were something that he had grown accustom to rather than something that caused him emotional distress.  Additionally, because he reported to the December 2011 examiner that his depressive symptoms were primarily related to his retirement further indicates that his hearing testimony offers little probative value.  Therefore, the Board finds the probative value of the Veteran's testimony is greatly diminished due to the contradiction in his testimony, the statements made to the December 2011 VA examiner, and the private treatment records found in the record.  

In any event, the Veteran's lay opinion is outweighed by the more probative VA medical examination and opinion, which were rendered by medical professionals who provided more persuasive and detailed explanations specific to the Veteran's medical information and history and were based on other factors deemed more pertinent (namely whether there were other more likely stressors leading to the Veteran's depression).  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

In sum, although the first element of secondary service connection is satisfied, the evidence of the second element is less than equipoise.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for depression as secondary to headaches and a right eye disability is not established.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.310.

The Veteran has not argued that his depression directly results from disease or injury incurred in active service, and the record does not otherwise suggest a direct relationship to service.  The service treatment records (STRs) do not show diagnoses of depression or treatment for depression in service.  The April 1969 separation examination report does not indicate the Veteran was treated for depression or adjustment disorder and includes a notation that the Veteran denied any further medical problems.  Thus, the STR's weigh against a finding that depression or adjustment disorder manifested in service.

Additionally, the evidence weighs against a finding that depression manifested to a compensable degree within one year of separation from service.  The earliest treatment records for depression in the claims file are dated January 2004, and the Veteran himself stated that he was first diagnosed with hypertension around 2008.  This assertion is inconsistent with the May 2011 testimony where the Veteran stated that his depression began in the 1970s.  The Veteran has not stated and there is no evidence suggesting that he had symptoms of depression or adjustment disorder within one year of service separation.  As the Veteran separated from service in April 1969, the initial diagnosis of depression around January 2004 with no evidence of an earlier onset of depression weighs against a manifestation of depression within one year of active service.  

Accordingly, because the preponderance of the evidence shows that the Veteran's depression or adjustment disorder did not first manifest until some years after separation from service, service connection is not established based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for depression or adjustment disorder that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d at 1338.  The Veteran has not identified any other in-service disease or injury that may have caused his depression or adjustment disorder, and thus a direct medical nexus is not otherwise established.  See 38 C.F.R. § 3.303(a); Walker, 708 F.3d at 1338.


Thus, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for depression is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as claimed as depression with adjustment disorder (depression), and as secondary to service connected myopia, right eye with amblyopia secondary to anisometropia (right eye disability) and migraine headaches (headaches) is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


